             Case 3:08-cr-00237-EMC Document 680 Filed 06/01/20 Page 1 of 2



 1   STEVEN F. GRUEL, ESQ.
     California Bar No. 213148
 2   315 Montgomery Street, 10th Floor
     San Francisco, CA 94104
     Telephone: 415-989-1253
 3   Facsimile: 415-449-3622
     Email: attystevengruel@sbcglobal.net
 4
     Attorney for Petitioner David Nosal
 5

 6                                 UNITED STATES DISTRICT COURT

 7                               NORTHERN DISTRICT OF CALIFORNIA

 8                                      SAN FRANCISCO DIVISION

 9   UNITED STATES OF AMERICA,                          Case No. CR 08-0237 EMC

10              Plaintiff,
     v.                                                 SUPPLEMENT TO MOTION FOR EARLY
11                                                      TERMINATION OF SUPERVISED
                                                        RELEASE REGARDING CONTINUED
12   DAVID NOSAL,                                       COMMUNITY SERVICE
                Defendant.
13
                                                        Hon. Edward M. Chen
14
                                                        Date: TBD
15                                                      Time: TBD
16
                                    SUPPLEMENTAL ARGUMENT
17
            As part of his sentence, this Court ordered Mr. Nosal to complete 400 hours of community
18
     service. As stated in the moving papers, Mr. Nosal has currently completed approximately half of
19
     the required hours. At the time the motion was filed, Mr. Nosal was unable to complete his hours at
20
     the food bank where he had been working due to the imposition of the shelter in place order.
21
            On May 9, 2020, Mr. Nosal contacted Charles Beyer, the volunteer manager at the Alameda
22
     County Community Food Bank, to ask whether the food bank was open and if Mr. Nosal could
23

24   SUPPLEMENT TO MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE REGARDING
     CONTINUED COMMUNITY SERVICE
25   United States v. Nosal;
     Case No. 08-cr-00237-EMC
                                         1
              Case 3:08-cr-00237-EMC Document 680 Filed 06/01/20 Page 2 of 2



 1   continue his community service work. Mr. Beyer responded on May 12, 2020 and indicated that the

 2   food bank would likely not open until sometime in June at the earliest. Mr. Beyer did not have a

 3   specific date at that time.

 4           Acting through counsel, Mr. Nosal filed his motion on May 26, 2020, in which he explained

 5   that the Covid-19 pandemic and the attendant shelter in place order were preventing him from

 6   continuing the work. On Saturday, May 30, 2020, Mr. Nosal received word from Mr. Beyer that the

 7   food bank would reopen and indicated they would need someone to work from 7:30 a.m. to 2:00

 8   p.m. for the next four to six weeks. Mr. Nosal immediately agreed.

 9           As of today, June 1, 2020, Mr. Nosal has resumed volunteering at the Alameda County

10   Community Food Bank. He will be working every weekday for the next five weeks in order to

11   dutifully and expeditiously complete his community service.

12

13                                                       Respectfully submitted,

14

15
     Dated: June 1, 2020                         By:     _________________________________
16                                                       STEVEN F. GRUEL, ESQ.
                                                         Attorney for DAVID NOSAL
17

18

19

20

21

22

23

24   SUPPLEMENT TO MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE REGARDING
     CONTINUED COMMUNITY SERVICE
25   United States v. Nosal;
     Case No. 08-cr-00237-EMC
                                         2
